Case 1:19-md-02915-AJT-JFA Document 1078 Filed 12/04/20 Page 1 of 1 PageID# 16489




  Date: 12/04/2020                          Judge: JOHN F. ANDERSON
                                            Reporter: FTR/A. Thomson
                     yy\
  Start
     . . I'l - \
  Finish: \ 2^\


  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov(X)

  Motion to/for:

  [10511 PLAINTIFFS' MOTION TO COMPEL PRODUCTION OF DISCOVERY FROM THE
  AMAZON DEFENDANTS


  Argued &
 ( )Granted( )Denied(X)Granted in part/Denied in part
 ( )Taken Under Advisement( )Continued to




  ()() Order to Follow
